DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi U.S.P.G. Pub. No.: US 2016/0154033 in view of Sobek et al. U.S.P.G. Pub. No: US 2005/0178974.
Regarding Claim 1, Kuramochi teaches a measurement apparatus (seen in figure 1, 1) structured to measure a current signal that flows through a nanopore device (figure 1, 302 and [0059]) having an aperture and an electrode pair (see [0061] discussing a gap, which is an aperture, between electrode pair 310 seen in figure 1 as 310a and 310b), the measurement apparatus comprising: 
a transimpedance amplifier (figure 2, 110 and [0082]) structured to convert the current signal into a voltage signal (see figure 2, in which IDUT is converted to Vout); and 
a voltage source structured to apply a DC bias voltage across the electrode pair in a normal measurement operation mode ([0081] discusses a DC voltage source applying voltage to probe 2; in an operation mode in which probe 2 is operated to measure DUT 302), and to apply a calibration voltage (see figure 5, in which probe control signal generating unit 206 provides signal D2 to calibrate V2, which figure 4 shows as being the voltage across electrode pair 310) across the electrode pair in a calibration 
in the calibration mode, at least one circuit constant of the measurement apparatus (see [0100] and [0110], which discuss controlling gain during feedback control, which is the calibration mode; note that in [0060] of the applicant’s specification, gain is discussed as a possible circuit constant and can be adjusted based on variable resistor RF being adjusted by 116 as discussed in [0123]) can be calibrated based on an output signal of the transimpedance amplifier (Vout, which is digitized to become Dout, and then measured and processed by 116 to perform feedback control) and the calibration voltage (see figure 5 and [0103]-[0104], in which 206 is adjusted based on the measurement result from 116; both the output signal of the amplifier 110 and the calibration voltage V2 impact gain control during the calibration mode as seen in figure 5). 
Kuramochi is silent in explicitly teaching applying a calibration voltage including an AC component across the electrode pair. However, Sobek teaches applying a calibration voltage including an AC component across the electrode pair during a calibration mode (see claim 21, which states that adjustment voltage, which is a calibration voltage, between the capillary tip and the counter electrode is a DC voltage with an AC superimposed on the DC voltage). It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Kuramochi with those of Sobek in order to elicit on demand droplet formation during sequencing measurements (see Sobek [0030]). 
Regarding Claim 2, Sobek, as applied with Kuramochi above in Claim 1, teaches wherein the calibration voltage has a rectangular waveform (see [0030], which states that the adjustment voltage, i.e. calibration voltage, can be a square waveform).
Regarding Claim 11, Kuramochi teaches the measurement apparatus according to claim 1, further comprising: a digitizer (figure 5, 114) structured to convert an output voltage of the transimpedance amplifier into digital data (see [0070] and figure 5, Dout); and an interface (figure 5, 210 is a PC interface that transmits data from the digitizer externally to PC 6) structured to transmit an output of the digitizer externally.
Regarding Claim 12, Kuramochi teaches a microparticle measurement system comprising: the measurement apparatus according to claim 11; and a data processing apparatus coupled to the interface of the measurement apparatus (figure 5, PC 6 is a data processing apparatus similar to the one in the applicant’s disclosure of PC 300 in figure 6, discussed in the applicant’s specification [0002]).
Regarding Claim 13, Kuramochi teaches the microparticle measurement system according to claim 12, wherein at least a part of an operation for correcting at least one circuit constant of the measurement apparatus is executed by the data processing apparatus (see figure 5 and [0131], which teaches that PC 6 controls the backend module, including the gain controller, which varies RF of the transimpedance amplier, which varies the gain).
Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE Claim 3, the prior art of record does not disclose or suggest “at least one circuit constant described above is adjustable such that a waveform of the output signal of the transimpedance amplifier approaches a waveform of the calibration voltage” in combination with the other claim limitations.
RE Claim 4, the prior art of record does not disclose or suggest “at least one circuit constant described above is adjustable such that a transfer function defined with a waveform of the calibration voltage as an input thereof, and with an output signal of the transimpedance amplifier as an output thereof, approaches an ideal characteristic function” in combination with the other claim limitations.
RE Claim 5, the prior art of record does not disclose or suggest “a first resistor and a second resistor coupled in series between the inverting input terminal of the amplifier and an output terminal of the amplifier…a second capacitor coupled to the output terminal of the amplifier” in combination with the other claim limitations.  Claims 6-8 depend from base Claim 5, and therefore these claims are subsequently allowed.  
RE Claim 9, the prior art of record does not disclose or suggest “further comprising a resistor and a capacitor arranged between the voltage source and a second electrode of the electrode pair” in combination with the other claim limitations.  Claim 10 depends from base Claim 9, and therefore these claims are subsequently allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852